Case: 19-20859     Document: 00515780897         Page: 1     Date Filed: 03/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 19-20859                       March 15, 2021
                               Conference Calendar                    Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Everly James,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CR-367-1


   Before Dennis, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Everly James has moved for leave
   to withdraw and has filed a brief in accordance with Anders v. California, 386
   U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   James has not filed a response. During the pendency of this appeal, James


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20859      Document: 00515780897          Page: 2    Date Filed: 03/15/2021




                                    No. 19-20859


   completed the term of imprisonment imposed upon revocation of his
   supervised release and was released from custody. As James’s revocation
   sentence did not include an additional term of supervised release, there is no
   case or controversy for us to address. See Spencer v. Kemna, 523 U.S. 1, 7
   (1998); see also United States v. Clark, 193 F.3d 845, 847-48 (5th Cir. 1999).
          The appeal is therefore DISMISSED as moot, and counsel’s motion
   for leave to withdraw is DENIED as unnecessary.




                                          2